PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/689,014
Filing Date: 29 Aug 2017
Appellant(s): RICHARDS, David, R.



__________________
ULMER & BERNE LLP
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 15 Dec 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06 Aug 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims. 
Claims 1-6, 8-9, 11, 14-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leonhardt (US 6,149,575. November 21, 2000) in view of Babkin et al. (US 2016/0249859, September 1, 2016) (hereinafter “Babkin”) and McCaffrey et al. (US 2015/0112234, April 23, 2015) (hereinafter “McCaffrey”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Leonhardt in view of Babkin and McCaffrey as applied to claims 1 and 9 above and further in view of Jimenez et al. (US 2011/0015728, January 20, 2011) (hereinafter “Jimenez”).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Leonhardt in view of Babkin and McCaffrey as applied to claim 8 above and further in view of Abenaim (US 5, 235, 964, August 17, 1993).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Leonhardt in view of Babkin and McCaffrey as applied to claim 17 above and further in view of Jimenez.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Leonhardt in view of Babkin and McCaffrey as applied to claim 17 above and further in view of Abenaim.


(2) Response to Argument
In regards to Appellant’s summary of the claimed device, Examiner respectfully disagrees. Appellant summarizes that the claimed device is allegedly a flexible condom or cover that fits over one end of a transesophageal echocardiography (TEE) transducer probe and that it is allegedly a separate device that is not integrated into or made a part of the TEE transducer probe. Appellant further states that a condom is an often disposable device that fits over another device. However, these features are not recited in the claims. The claims merely recite a cover/flexible cover for a TEE probe having an ultrasound emitting tip in the preamble. The claims do not recite a flexible condom or a cover that specifically fits over one end of a TEE probe or that the claimed device is not integrated into or made a part of the TEE transducer probe. The claims also fail to recite the claimed device being disposable. Examiner also notes that the second and third chambers, which presumably refer to the claimed first and second reservoirs, being positioned around the first chamber is also not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to Appellant’s argument that Examiner has allegedly mischaracterized the primary reference Leonhardt because the device taught by this reference has “fundamentally different characteristics and that is used for a purpose entirely unrelated to transesophageal echocardiography”, Examiner respectfully disagrees. The claimed device being for a TEE probe is given limited patentable weight because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The prior art structure of Leonhardt is capable of performing the intended use, and therefore it meets the claim. Although Leonhardt does not disclose a TEE probe, Leonhardt discloses, as cited on pg. 4 of the 08/06/2020 Final rejection, in col. 4, ll. 8-9: “Also, the catheter 10 can accommodate an intravascular ultrasound probe [...]”. Therefore the catheter and its components serve as a cover for the intravascular ultrasound probe. 
 
In response to Appellant’s argument that Leonhardt is allegedly non-analogous art because it is intended for an entirely different purpose than the Applicant’s claimed probe cover and it functions in a manner that actually teaches away from the Applicant’s claimed probe cover, Examiner respectfully disagrees. 
Although Leonhardt doesn’t specifically discuss using the disclosed invention with a TEE probe, Leonhardt and the claimed invention disclose a cover for an ultrasound transducer probe for positioning and use inside the body. Additionally, Applicant’s arguments regarding the device of Leonhardt being centered as opposed to being decentered teaching away from the claimed invention is not persuasive because these features are not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the decentering of the probe, if it were to be claimed, is given limited patentable weight because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

In response to Appellant’s argument that the Babkin reference allegedly does not teach a “non-inflatable portion...adapted to fit over an ultrasound emitting tip of a transesophageal echocardiography transducer probe”, Examiner respectfully disagrees. 
As cited on pg. 4 of the 08/06/2020 Final rejection, Babkin teaches a TEE probe in paragraph [0015] and Babkin further teaches in paragraph [0053]:
[0053]...“Distal region 32 includes a distal tip housing 50 for encasing an ultrasound transducer array 42, electrical connections and associated electronic elements.”...

The distal tip housing 50, i.e. non-inflatable portion, is adapted to encase, i.e. fit over, the ultrasound transducer array 42, i.e. ultrasound emitting tip of a TEE probe. Examiner notes that, as can be seen from Fig. 2 of Babkin, the distal housing 50 is not in connection with any type of conduits which renders the housing to be “non-inflatable”. 
In response to Appellant’s argument that the distal tip housing 50 of Babkin is allegedly a rigid component of the endoesophageal probe itself and not a non-inflatable portion of a condom-like cover for a TEE probe, Examiner respectfully disagrees. First, Examiner notes that the scope of Appellant’s arguments are different than the scope of the claims. Appellant’s distal tip housing 50 of Babkin being a rigid component of the probe are not persuasive because the claims do not exclude the non-inflatable portion from being rigid and the housing of Babkin covers the ultrasound emitting tip. Examiner notes that although claim 17 recites the term “flexible” in the preamble, this does not require every claimed element to be flexible. The balloon 43 disclosed by Leonhardt, cited as the inflatable portion on pg. 12 of the 08/06/2020 Final rejection, is flexible.  Further, Appellant’s arguments about the housing of Babkin not being part of a condom-like cover are moot because these features are not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to Appellant’s argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
Aminah Asghar
/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
William Thomson
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
Nathan Jenness
/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.